EXHIBIT 10.1

Form for Executives

CAPTARIS, INC.

RESTRICTED STOCK UNIT AWARD NOTICE

2006 EQUITY INCENTIVE PLAN

Captaris, Inc. (the “Company”) hereby grants to Participant a Restricted Stock
Unit Award (the “Award”). The Award is subject to all the terms and conditions
set forth in this Restricted Stock Unit Award Notice (the “Award Notice”) and in
the Restricted Stock Unit Award Agreement and the Captaris, Inc. 2006 Equity
Incentive Plan (the “Plan”), which are incorporated into the Award Notice in
their entirety.

 

Participant:

                                   

Grant Date:

                    , 200       

Vesting Commencement Date:

                    , 200       

Number of Restricted Stock Units:

                      

Vesting Schedule:

     

Additional Terms/Acknowledgement: The undersigned Participant acknowledges
receipt of, and understands and agrees to, the Award Notice, the Restricted
Stock Unit Award Agreement and the Plan Summary for the Plan. Participant
further acknowledges that as of the Grant Date, the Award Notice, the Restricted
Stock Unit Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on the subject [,with the exception of the following
agreements:                                         ].

 

CAPTARIS, INC.      PARTICIPANT       

 

By:

 

 

     [Name]  

Its:

 

 

     Taxpayer ID:  

 

       Address:  

 

        

 

Attachments:

1. Restricted Stock Unit Award Agreement

2. Plan Summary for the 2006 Equity

Incentive Plan



--------------------------------------------------------------------------------

CAPTARIS, INC.

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Agreement”), Captaris, Inc.
(the “Company”) has granted you a Restricted Stock Unit Award (the “Award”)
under its 2006 Equity Incentive Plan (the “Plan”) for the number of Restricted
Stock Units indicated in your Award Notice. Capitalized terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of the Award are as follows:

 

1. Vesting

The Award will vest according to the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). One share of the Company’s Common Stock will be
issuable for each Restricted Stock Unit that vests. Restricted Stock Units that
have vested and are no longer subject to forfeiture according to the Vesting
Schedule are referred to herein as “Vested Units.” Restricted Stock Units that
have not vested and remain subject to forfeiture under the Vesting Schedule are
referred to herein as “Unvested Units.” The Unvested Units will vest (and to the
extent so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the “Units”). As soon as practicable after
Unvested Units become Vested Units, the Company will settle the Vested Units by
issuing to you one share of the Company’s Common Stock for each Vested Unit. The
Award will terminate and the Unvested Units will be subject to forfeiture upon
your Termination of Service as set forth in Section 2.

 

2. Termination of Service; Corporate Transaction

 

  2.1 Termination of Service

Except as provided in Section 2.2 below, upon your Termination of Service, any
portion of the Award that has not vested as provided in Section 1 will
immediately terminate and all Unvested Units shall immediately be forfeited
without payment of any further consideration to you.

 

  2.2 Corporate Transaction

In the event of a corporate transaction, the Award shall be subject to the terms
of the Plan and any applicable Change in Control Agreement, but in any event,
Unvested Units will accelerate and become Vested Units only in connection with a
transaction that constitutes a change in control event within the meaning of
Section 409A of the Code and the regulations thereunder.



--------------------------------------------------------------------------------

3. Securities Law Compliance

3.1 You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.

3.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of the Company’s Common Stock that you receive pursuant to
settlement of this Award (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act and applicable state securities
laws covering any such transaction involving the Shares or (b) the Company
receives an opinion of your legal counsel (concurred in by legal counsel for the
Company) stating that such transaction is exempt from registration or the
Company otherwise satisfies itself that such transaction is exempt from
registration. You understand that the Company has no obligation to you to
maintain any registration of the Shares with the SEC and has not represented to
you that it will so maintain registration of the Shares.

3.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.

3.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

 

4. Transfer Restrictions

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.

 

5. No Rights as Shareholder

You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.

 

6. Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and may also depend on the
resolution of currently

 

-2-



--------------------------------------------------------------------------------

uncertain tax law and other variables not within the control of the Company. You
are aware that you should consult a competent and independent tax advisor for a
full understanding of the specific tax consequences to you of receiving the
Units and receiving or disposing of the Shares. Prior to executing this
Agreement, you either have consulted with a competent tax advisor independent of
the Company to obtain tax advice concerning the receipt of the Units and the
receipt or disposition of the Shares in light of your specific situation or you
have had the opportunity to consult with such a tax advisor but chose not to do
so.

 

7. Book Entry Registration of the Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.

 

8. Withholding

8.1 You are ultimately responsible for all taxes owned in connection with this
Award (e.g., at vesting and/or upon receipt of the Shares), including any
domestic or foreign tax withholding obligation required by law, whether
national, federal, state or local, including FICA or any other social tax
obligation (the “Tax Withholding Obligation”), regardless of any action the
Company or any related corporation takes with respect to any such Tax
Withholding Obligation that arises in connection with this Award. The Company
may refuse to issue any Shares to you until you satisfy the Tax Withholding
Obligation.

8.2 Notwithstanding the foregoing, by accepting this agreement and in order to
satisfy your obligations set forth in Section 8.1, you understand and agree that
you may be required to enter into a trading plan with a brokerage firm
acceptable to the Company for such purpose (the “Agent”), and to authorize the
Agent, to:

 

  (a) sell on the open market at the then prevailing market price(s), on your
behalf, on or as soon as practicable after the settlement date for any Vested
Unit, the minimum number of Shares (rounded up to the next whole number)
sufficient to generate proceeds to cover the withholding taxes that you are
required to pay pursuant to Section 8.1 upon the settlement of a Vested Unit and
all applicable fees and commissions due to, or required to be collected by, the
Agent; and

 

  (b) remit any remaining funds to you.

It is the intent of the parties that such trading plan would comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act.

8.3 Notwithstanding the foregoing, to the maximum extent permitted by law, the
Company has the right to retain without notice from Shares issuable under the
Award or from salary or other amounts payable to you, Shares or cash having a
value sufficient to satisfy the Tax Withholding Obligation.

 

-3-



--------------------------------------------------------------------------------

9. General Provisions

9.1 Assignment. The Company may assign its rights under this Agreement at any
time, whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors.

9.2 No Waiver. No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

9.3 Undertaking. You hereby agree to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either you or the Units pursuant to the express provisions of this
Agreement.

9.4 Agreement Is Entire Contract. This Agreement, the Award Notice, the Plan
[and                     ] constitute the entire contract between the parties
hereto with regard to the subject matter hereof. This Agreement is made pursuant
to the provisions of the Plan and will in all respects be construed in
conformity with the express terms and provisions of the Plan.

9.5 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

9.6 No Employment or Service Contract. Nothing in this Agreement will affect in
any manner whatsoever the right or power of the Company, or a related
corporation, to terminate your employment or services on behalf of the Company,
for any reason, with or without Cause.

9.7 Section 409A Compliance. Notwithstanding any provision in the Plan or this
Agreement to the contrary, the Plan Administrator may, at any time and without
your consent, modify the terms of the Award as it determines appropriate to
avoid the imposition of interest or penalties under Section 409A of the Code.

9.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

9.9 Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.

 

-4-